SULLIVAN, Judge
(dissenting):
I agree with the lead opinion that “gender, like race, is an impermissible basis for exercise of a peremptory challenge by either the prosecution or the military accused.” United States v. Witham, 47 MJ 297, 298 (1997); J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 114 S.Ct. 1419, 128 L.Ed.2d 89 (1994). Nevertheless, the more particular question in this case is whether the 1997 extension of the “per se rule” of United States v. Moore, 28 MJ 366 (CMA 1989), to gender challenges in United States v. Witham, supra, should be retroactively applied to appellant’s 1995 court-martial. I agree with the majority opinion’s recognition of Witham, but I disagree with its decision to apply that extension of the Moore rule retroactively in appellant’s case.
United States v. Moore, supra, represents a departure from Supreme Court practice because it requires no prima facie showing of an intent to discriminate by a party before that party is required to provide a race-neutral explanation for its peremptory challenge. See Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). This unique holding was expressly found by this Court to apply to peremptory challenges based on race in Moore’s court-martial and “after today,” meaning the date of the Moore decision (August 10, 1989). Extending the “per se ” rule of Moore to gender-based challenges in United States v. Witham, supra, should be similarly applied to Witham and cases tried “after today,” or after the date of the Witham decision (Sept. 30, 1997). It should not be applied to appellant’s case in 1995 without some analysis based on retroactivity principles. The lead opinion’s approach of absolving the parties of any error in failing to anticipate today’s decision, but nonetheless applying Moore’s extension to appellant’s court-martial does not satisfy that need.
Finally, I also disagree with the majority opinion’s application of United States v. Ginn, 47 MJ 236 (1997), to justify its remand action in appellant’s case. That decision addressed the procedure required to resolve material disputes of fact created by *349competing posttrial affidavits. There are no competing affidavits in this ease, and trial counsel’s explanations for his challenge are uncontroverted and clearly gender-neutral. Accordingly, I would affirm the findings of guilty and sentence in this case. See also United States v. Arce, 997 F.2d 1128, 1127 (5th Cir.1993) (failure to dispute race-neutral explanation constitutes waiver on appeal).